Title: From Thomas Jefferson to John Patterson, 22 March 1825
From: Jefferson, Thomas
To: Patterson, John


Dear Sir
Monticello
Mar. 22. 25.
I spare nobody in point of trouble, as to whatever concerns our University, because I consider that as concerning every body. I am the less scrupulous with you because you have hitherto borne it so patiently and kindly.in November last Doctr Gr. S. Pattison of Baltimore made me an offer of his Anatomical Museum. but we had no money. we have money now, and I lately made him a proposition, but he had sold it in the mean time to the Maryland University. it is of importance to us to know what he got for it, because we are quite uninformed of what we ought to give for such things, and the knolege of the price he gets will be some guide to us. delicacy forbids my enquiring from him. will you be so good as to make the enquiry in whatever private way you can and inform me?Our University, which was to have been opened on the 1st day of Feb. has had several very sensible, but temporary checks. our Professors not being heard of at that date, and having embarked from London as early as the 17th of October, were given up as lost; and many who till then had kept themselves disengaged, despairing of our commencing in any definite time, engaged themselves at other places for a session. so that we shall not have them until they become disengaged. we opened on the 7th of March; but it had then been raining from the 9th of Feb. to that day and has continued raining from that to this, with only now and then an interval of a day or two. this broke up the roads so compleatly that both the Frdsbg and Richmd stages were obligated to cease running and are still suspended. between 50. and 60 have got here by hiring horses, and other shifts, and we hear of many on the road, who come in, 2. or 3. every day. we shall not know till the summer vacations, what number we shall have for the present year.I am extremely satisfied with our Professors. the selection has been most judicious. of high order in their several branches of science, zealous, and accomodating to all the new circumstances they have to encounter. the last donation of our legislature enables us now to purchase as extensive a library as we wish, to procure full apparatus for every branch of science, and to have the whole here in the course of the present year, so as to begin the next as amply provided as any institution in the US. in short our University is now under as promising way as I could ever have wished. it is very cheap too; all expences (except for clothes and pocket  money) amounting to but about 200. D. for a continued session of 10½ months in the year: for we have but one vacation, and that of 6. weeks only, and in the dead of winter, when short days and cold weather admit little to be done—ever & affectionately your’sTh: Jefferson